COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-292-CV



IN RE BLAKE MIRAGLIA	RELATORS

AND GARY VANIER	

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus is denied.  The court vacates its July 11, 2008 order staying the trial court’s June 2, 2008 order regarding documents tendered in camera in cause number 048-227636-07.  Having vacated our July 11, 2008 order, relators’ July 22, 2008 “Motion For Clarification Of The Court Of Appeals' Order Granting Temporary Relief And/Or Motion For Further Temporary Relief” is denied as moot.





Relators shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL  A:  HOLMAN and GARDNER, JJ. 



DELIVERED:  July 23, 2008  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.